DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 12/08/2020. Claims 1-5 are pending in the application and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites calculating a signal-to-noise ratio (SNR) value of speech data. The limitation of calculating a signal-to-noise ratio (SNR) value of speech data, as drafted, is a process that, under its broadest reasonable interpretation, recites a mathematical calculation that is used to compute the signal-to-noise value.  The determining whether or not to perform non-intrusive speech intelligibility estimation on the speech data based on the SNR value amounts to no more than mere instructions to apply the calculation. Thus, the claim recites a mathematical concept. Similarly, the limitation of calculating a speech intelligibility value of the speech data depending on a result of the determination, as drafted, is a process that, under its broadest reasonable interpretation, recites a mathematical calculation that is used to compute the speech intelligibility value. If a claim limitation, under its broadest reasonable interpretation, recites a mathematical calculation, then it falls within the “Mathematical formula concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional steps of – detecting a speech section from the speech data based on the SNR value and the speech intelligibility value. This is merely using the values calculated to determine if there is speech which can be performed by the human mind when a user can listen to the speech. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
	Claims 2-4 similarly recite mathematical calculations and comparisons and do not include additional elements that are sufficient to amount to significantly more than the judicial exception using the same rationale as claim 1. The claims 2-4 are not patent eligible.
Claim 5 recites calculating of the speech intelligibility value. The limitation of calculating of the speech intelligibility value, as drafted, is a process that, under its broadest reasonable interpretation, recites a mathematical calculation that is used to compute the speech intelligibility value but for the recitation of generic computer components. That is, other than reciting “by a deep neural network,” nothing in the claim element precludes the step from practically being performed by a user. For example, but for the “by a deep neural network” language, “calculating” in the context of this claim encompasses the user understanding speech based on speech quality. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculation or algorithm but for the recitation of generic computer components, then it falls within the “Mathematical formula” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a deep neural network to perform the calculating step. The deep neural network in the step is recited at a high-level of generality (i.e., as a generic neural network or processor performing a generic computer function of calculating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a neural network to perform the calculating step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sehlstedt, US Patent 9,401,160 in view of Sørensen, et. al, US Patent Application Publication 2019/0019526.
Regarding claim 1, Sehlstedt teaches a speech section detection method, comprising: calculating a signal-to-noise ratio (SNR) value of speech data (see Sehlstedt, col 7, lines 57-62, The method comprises in a first step 301 receiving a frame of the input signal and determining 302 a first SNR. of the received frame ); determining whether or not to perform non-intrusive speech intelligibility estimation on the speech data based on the SNR value ( see Sehlstedt, col 7 64- col 8 lines 6 The determined first SNR is compared 303 with an adaptive threshold, it is detected 304 whether the received frame comprises voice based on said comparison; based on the whether the received frame comprises voice is interpreted as determining whether or not to perform non-intrusive speech intelligibility estimation); detecting a speech section from the speech data based on the SNR value (see Sehlstedt, col 7 64- col 8 lines 6 The determined first SNR is compared 303 with an adaptive threshold, it is detected 304 whether the received frame comprises voice based on said comparison).  However, Sehlstedt fails to teach calculating a speech intelligibility value of the speech data depending on a result of the determination; and detecting a speech section from the speech data based on the speech intelligibility value.
However, Sørensen teaches calculating a speech intelligibility value of the speech data depending on a result of the determination (see Sørensen, [0086], [0097] The controller 12 comprises a speech intelligibility estimator 12a for estimating a speech intelligibility indicator indicative of speech intelligibility based on the first input signal 9.); and detecting a speech section from the speech data based on the on the SNR value and the speech intelligibility value (see Sørensen, [0086] The controller 12 is configured to control the processor 14 based on the speech intelligibility indicator. [0097] The speech intelligibility estimator 12a may comprise a short-time objective intelligibility (STOI) estimator 12ac. The short-time objective intelligibility estimator 12ac is configured to compare the reconstructed reference speech signal and a noisy input signal (either a reconstructed noisy input signal or the first input signal 9) and to provide the speech intelligibility indicator based on the comparison, as illustrated in Equations (13-15); the processor 14 is interpreted as detecting the speech section based on the speech intelligibility indicator and the signals compared to reconstructed reference speech signal and a noisy input signal is interpreted as SNR value).
Sehlstedt and Sørensen are considered to be analogous to the claimed invention because they relate to speech processing in noisy environments based on voice detection and speech intelligibility. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sehlstedt on determining the voice activity detection in low SNR cases with the non intrusive speech intelligibility teachings of  Sørensen  to improve speech intelligibility in noisy multi-talker environments (see Sørensen, [0009]).
Regarding claim 4, Sehlstedt in view of Sørensen teach the speech section detection method of Claim 1. Sehlstedt further teaches wherein in the detecting of the speech section, if the SNR value is higher than a predetermined threshold value, the speech section is detected based on the SNR value (see Sehlstedt, col 7 64- col 8 lines 6 The determined first SNR is compared 303 with an adaptive threshold, it is detected 304 whether the received frame comprises voice based on said comparison; interpreted as SNR value is higher than predetermined threshold value, speech section is detected).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sehlstedt, US Patent 9,401,160 in view of Sørensen, et. al, US Patent Application Publication 2019/0019526 further in view of Song, et. al, US Patent Application Publication 2012/0323571.
Regarding claim 2, Sehlstedt in view of Sørensen teach the speech section detection method of Claim 1. Sørensen further teaches the non-intrusive speech intelligibility estimation is performed on the speech data (see Sørensen, [0034] [0086] The controller 12 comprises a non-intrusively speech intelligibility estimator 12a for estimating a speech intelligibility indicator indicative of speech intelligibility based on the on a representation of the (noisy) input signal. The controller 12 is configured to control the processor 14 based on the speech intelligibility indicator). However, Sehlstedt and Sørensen fail to teach if the SNR value is lower than a predetermined threshold value.
	However, Song teaches if the SNR value is lower than a predetermined threshold value, the non-intrusive speech intelligibility estimation is performed on the speech data (see Song, [0052] If it is determined in block 504 that the SNR in the L.sup.th perceptual frequency scale band that contains the J.sup.th formant peak is less the J.sup.th threshold then the process 400 branches to block 508 in which a formant enhancement gain factor for the L.sup.th band (previously initialized in block 419) is set to a positive value in order to boost the L.sup.th perceptual frequency scale band. Thereafter in block 510 formant enhancement gain factors for perceptual scale frequency bands adjacent to the L.sup.th band are decreased in order to sharpen J.sup.th formant; the method is interpreted to improve intelligibility of speech and hence J.sup.th threshold is interpreted as the predetermined threshold and formant enhancement gain factor is interpreted as the non-intrusive speech intelligibility estimation ).
 Sehlstedt, Sørensen and Song are considered to be analogous to the claimed invention because they relate to speech processing in noisy environments based on voice detection and speech intelligibility. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sehlstedt and Sørensen determining the non-intrusive speech intelligibility in low SNR with the voice intelligibility enhancement teachings of  Song to increase the intelligibility of speech emitted into noisy environments (see Song, [0005]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sehlstedt, US Patent 9,401,160 in view of Sørensen, et. al, US Patent Application Publication 2019/0019526 further in view of Song, et. al, US Patent Application Publication 2012/0323571, further in view of Jensen et. al. US Patent Publication Application 2019/0110135.
Regarding claim 3, Sehlstedt in view of Sørensen further in view of Song teach the speech section detection method of Claim 2. However, Sehlstedt, Sørensen and Song fail to teach wherein in the detecting of the speech section, the speech section is detected by applying weights to the SNR value and the speech intelligibility value. 
However, Jensen teaches wherein in the detecting of the speech section, the speech section is detected by applying weights to the SNR value and the speech intelligibility value (see Jensen,[ 0186] In order to develop an algorithm that automatically determines the amount of spatial filtering/noise reduction necessary to achieve a sufficient speech intelligibility, a method is needed for judging the intelligibility of the signal to be presented for the user. To do so, the proposed solution relies on the very general assumption that the speech intelligibility I experienced by a (potentially hearing impaired) listener, is some function ƒ( ) of the signal-to-noise ratios SNR(k,m,Φ,Θ) in relevant time-frequency tiles of the signal. The parameters k,m denote frequency and time, respectively. The variable Θ represents beamformer settings (or generally ‘processing parameters of a processing algorithm’), e.g. the beamformer weights W used to linearly combine microphone signals. Obviously, the SNR of the output signal of a beamformer is a function of the beamformer settings. The parameter Φ represents a model/characterization of the auditory capabilities of the individual in question. Specifically, Φ could represent an audiogram, i.e., the hearing loss of the user, measured at pre-specified frequencies. Alternatively, it could represent the hearing threshold as a function of time and frequency, e.g. as estimated by an auditory model; W is interpreted as weight of SNR and intelligibilty).
Sehlstedt, Sørensen, Song and Jensen are considered to be analogous to the claimed invention because they relate to speech processing in noisy environments based on voice detection and speech intelligibility. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sehlstedt, Sørensen and Song determining the non-intrusive speech intelligibility in low SNR with the voice intelligibility estimation teachings of  Jensen to increase a hearing impaired user's intelligibility of speech content (see Jensen, [0001]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sehlstedt, US Patent 9,401,160 in view of Sørensen, et. al, US Patent Application Publication 2019/0019526 further in view of Song, et. al, US Patent Application Publication 2012/0323571, further in view of D. Yun, H. Lee, and S.H. Choi, “A deep learning-based approach to non-intrusive objective speech intelligibility estimation,” IEICE Trans. Inf. & Syst., vol.E101-D, no.4, pp.1207–1208, 2018.
Regarding claim 5, Sehlstedt in view of Sørensen further in view of Song teach the speech section detection method of Claim 2. However, Sehlstedt, Sørensen and Song fail to teach wherein in the calculating of the speech intelligibility value, a short-time objective intelligibility (STOI) score of the speech data is calculated through a deep neural network (DNN) for the non- intrusive speech intelligibility estimation.
	However, Yun teaches wherein in the calculating of the speech intelligibility value, a short-time objective intelligibility (STOI) score of the speech data is calculated through a deep neural network (DNN) for the non- intrusive speech intelligibility estimation (see Yun, pg. 1207, sect. 2 The number of input nodes of LSTM RNN network used for objective speech intelligibility estimation is equal to the order of feature vector. The single output node gives an estimated objective intelligibility score. In this research, we get a frame-wise STOI that is a STOI score per frame for the intelligibility score, whereas the standard STOI gives an intelligibility score per utterance).
Sehlstedt, Sørensen, Song and Yun are considered to be analogous to the claimed invention because they relate to speech processing in noisy environments based on voice detection and speech intelligibility. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Sehlstedt, Sørensen and Song determining the non-intrusive speech intelligibility in low SNR with the non-intrusive objective speech intelligibility estimation using neural network teachings of  Yun to improve the intelligibility of speech (see Yun, pg. 1207, sect. 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sohn et. al. US Patent Application Publication 2015/0081285 teaches method for enhancing speech intelligibility and includes an output signal generator configured to generate a speech output signal based on the voiced speech and the preserved unvoiced speech (see Sohn, Fig. 7).
M. Coto-Jimenez, J. Goddard-Close, L. Di Persia and H. Leonardo Rufiner, "Hybrid Speech Enhancement with Wiener filters and Deep LSTM Denoising Autoencoders," 2018 IEEE International Work Conference on Bioinspired Intelligence (IWOBI), 2018, pp. 1-8 teaches enhancing noisy speech, by considering a hybrid two stages of Wiener filtering and a collection of LSTM networks that maps the output of the Wiener filter to clean features (see Coto-Jimenez, pg.2, sect. 1B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 2:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656